     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 1 of 31 Page ID #:466




1     NICOLA T. HANNA
      United States Attorney
2     THOMAS D. COKER
      Assistant United States Attorney
3     Chief, Tax Division
      GAVIN L. GREENE (Cal. Bar No. 230807)
4     Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-4600
           Facsimile: (213) 894-0115
7          E-mail: Gavin.Greene@usdoj.gov
8     Attorneys for the United States of America
9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
13    United States of America,                   Case No. CV 17-1652 MWF (JCx)
14          Plaintiff,                            Notice of Motion and Motion for
                                                  Summary Judgment; Memorandum of
15                v.                              Points and Authorities; Declarations
16    Fariba Ely Cohen,                           Date:        December 16, 2019
                                                  Time:        10:00 a.m.
17          Defendant.                            Courtroom:   5A
                                                  Location:    First Street Courthouse
18                                                             350 West First Street
                                                               Los Angeles, California
19
20
21          PLEASE TAKE NOTICE that at the above captioned date and time,
22    the United States of America will and hereby does make the following
23    motion. Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, the
24    United States moves this Court for summary judgment to determine that
25    defendant Fariba Cohen willfully failed to file the Report of Foreign Bank
26    and Financial Accounts (FBAR) for tax year 2008 when it was due on June
27    30, 2009 in violation of 31 U.S.C. § 5314(a), and that she is liable to the
28    United States for $1,719,865.32 as of September 27, 2016, which is
                                              1
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 2 of 31 Page ID #:467




1     comprised of the FBAR penalty, interest, and penalties for late payment
2     under 31 U.S.C. § 3717(e)(2) for tax year 2008.
3           As grounds for this motion, the United States submits that there is no
4     genuine issue as to any material fact, and the United States is entitled to
5     summary adjudication in its favor as a matter of law.
6           This motion is based upon this Notice of Motion, accompanying
7     Memorandum of Points and Authorities and declarations filed concurrently,
8     the pleadings and papers on file herein, and such other oral and
9     documentary evidence as may be presented at the hearing on this matter.
10          This motion is made following the conference of counsel pursuant to
11    Local Rule 7-3 which took place on December 13, 2017.
12
13                                       Respectfully submitted,
14                                       NICOLA T. HANNA
                                         United States Attorney
15                                       THOMAS D. COKER
                                         Assistant United States Attorney
16                                       Chief, Tax Division
17
18    Dated: November 15, 2019           /s/
                                         GAVIN GREENE
19                                       Assistant United States Attorney
                                         Attorneys for the United States of America
20
21
22
23
24
25
26
27
28
                                              2
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 3 of 31 Page ID #:468




1                                                       Contents
2     I. Introduction .................................................................................................. 1
3     II. Statement of Facts....................................................................................... 2
4             A. Fariba Cohen had foreign bank accounts that she disclosed in
                 the 1990s ............................................................................................. 2
5
              B. Fariba and Saeed Cohen formed the entity Fariba Lauren .............. 2
6
              C. Fariba Cohen’s attorney helped form foreign entities and told
7                her about the FBAR filing requirements ........................................... 3
8             D. Fariba Cohen had signature authority for the Leumi Bank
                 account ................................................................................................ 4
9
              E. Fariba Cohen had signature authority for other foreign bank
10               accounts .............................................................................................. 6
11                    1.       Union Bancaire Privee .......................................................... 6
12                    2.       Israel Discount Bank ............................................................ 6
13                    3.       RBS Coutts AG...................................................................... 7
14            F. Fariba Cohen counted money in her home from Swiss banker
                 Kourosh Aynehchi............................................................................... 7
15
              G. Fariba Cohen filed joint tax returns that failed to disclose her
16               foreign bank accounts but put her on further notice of her
                 FBAR filing requirements .................................................................. 7
17
              H. Fariba Cohen failed to report to the IRS income held in foreign
18               bank accounts ................................................................................... 11
19            I. Fariba Cohen failed to timely file an FBAR for tax year 2008 ......... 11
20            J. After Fariba Cohen filed for divorce, Saeed Cohen filed
                 amended tax returns and reported the previously unreported
21               income held in foreign accounts ....................................................... 11
22            K. The IRS assessed the FBAR penalty against Fariba Cohen ........... 12
23    III. Statement of Issues .................................................................................. 12
24    IV. Law and Analysis ..................................................................................... 13
25            A. Standard for Summary Judgment and Burden of Proof ................. 13
26            B. FBAR filing requirement .................................................................. 14
27            C. Willfulness ........................................................................................ 15
28                    1.       Recklessness ........................................................................ 15
                                                                i
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 4 of 31 Page ID #:469




1                     2.       Willful Blindness................................................................. 17
2                     3.       It is appropriate for the Court to decide willfulness on
                               summary judgment ............................................................. 18
3
              D. The evidence shows that Fariba Cohen’s failure to file an
4                FBAR was reckless and constituted willful blindness ..................... 19
5                     1.       Fariba Cohen’s failure to timely file an FBAR for 2008
                               was the result of recklessness............................................. 22
6
                      2.       Fariba Cohen’s failure to timely file an FBAR for 2008
7                              was also the result of willful blindness .............................. 24
8     V. Conclusion .................................................................................................. 25
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              ii
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 5 of 31 Page ID #:470




1     CASES
2     Am. Arms Int’l v. Herbert, 563 F.3d 78 (4th Cir. 2009) ................................. 16
3     Bedrosian v. United States, 912 F.3d 144 (3d Cir. 2018) ........................ 16, 22
4     Celotex Corp. v. Catrett, 477 U.S. 317 (1986)................................................. 13
5     Farmer v. Brennan, 511 U.S. 825 (1994) ....................................................... 16
6     Greer v. Commissioner, 595 F.3d 338 (6th Cir. 2010), .................................. 17
7     Kimble v. United States, 141 Fed. Cl. 373 (2018) .......................................... 16
8     Lefcourt v. United States, 125 F.3d 79 (2d Cir. 1997) ................................... 17
9     Nat’l Union Fire Ins. Co. v. Argonaut Ins. Co., 701 F.2d 95 (9th Cir.
            1983) ...................................................................................................... 13
10
      Norman v. United States, No. 2018-2408, 2019 WL 5849508 (Fed. Cir.
11        Nov. 8, 2019) .................................................................................... 16, 22
12    Parth v. Pomona Valley Hosp. Med. Ctr., 630 F.3d 794 (9th Cir. 2010) ....... 13
13    Plett v. United States, 185 F.3d 216 (4th Cir. 1999) ...................................... 19
14    Prino v. Simon, 606 F.2d 449 (4th Cir. 1979) ................................................ 16
15    Rivera v. Philip Morris, Inc., 395 F.3d 1142 (9th Cir. 2005) ......................... 13
16    Ruggieri v. United States, 145 F.3d 1340 (9th Cir. 1998) ............................. 18
17    Ryther v. United States, 540 F. App'x 803 (9th Cir. 2013) ............................ 18
18    Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007) ........................................ 15
19    Skouras v. United States, 26 F.3d 13 (2d Cir. 1994) ..................................... 19
20    Teel v. United States, 529 F.2d 903 (9th Cir. 1976) ....................................... 18
21    United States v. Bohanec, 263 F. Supp. 3d 881 (C.D. Cal. 2016) .................. 15
22    United States v. Doherty, 233 F.3d 1275 (11th Cir. 2000) ............................. 17
23    United States v. Garrity, 304 F. Supp. 3d 267 (D. Conn. 2018) .................... 15
24    United States v. Horowitz, 361 F. Supp. 3d 511 (D. Md. 2019) ..................... 18
25    United States v. Ill. Cent. R. Co., 303 U.S. 239 (1938) .................................. 15
26    United States v. Kelley-Hunter, 281 F. Supp. 3d 121 (D.D.C. 2017) ............. 18
27    United States v. McBride, 908 F. Supp. 2d 1186 (D. Utah 2012) .................. 16
28    United States v. Rum, No. 2019 WL 3943250 (M.D. Fla. Aug. 2, 2019) ....... 16
                                                               iii
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 6 of 31 Page ID #:471




1     United States v. Williams, 489 F. App’x. 655 (4th Cir. 2012) ................. 16, 22
2     Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054 (9th Cir. 2002) ............. 13
3     STATUTES
4     31 U.S.C. § 5314(a) ......................................................................................... 17
5     31 U.S.C. § 5321(a)(5)(A) ................................................................................ 17
6     31 U.S.C. § 5321(a)(5)(C) ................................................................................ 19
7     31 U.S.C. § 5321(a)(5)(C)(i) ............................................................................ 17
8     31 U.S.C. § 5321(a)(5)(C)(ii) ........................................................................... 18
9     31 U.S.C. § 5321(a)(5)(D) ............................................................................... 19
10    31 U.S.C. § 5321(b)(1)..................................................................................... 18
11    31 U.S.C. § 5321(b)(2)(A) ................................................................................ 18
12    RULES
13    Fed. R. Civ. P. 56(a)........................................................................................ 16
14    Fed. R. Civ. P. 56(e) ........................................................................................ 16
15    REGULATIONS
16    31 C.F.R. § 1010.306(c)................................................................................... 17
17    31 C.F.R. § 1010.350(a) .................................................................................. 17
18
19
20
21
22
23
24
25
26
27
28
                                                             iv
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 7 of 31 Page ID #:472




1                      Memorandum of Points and Authorities
2                                     I. Introduction
3           Fariba Cohen willfully failed to report to the United States Treasury
4     her financial interest in a foreign bank account for tax year 2008. Fariba
5     Cohen knew that she had a foreign bank account with Leumi Bank
6     (Luxembourg). The bank account was held in the name of a foreign
7     corporation, L&C Lighting Technology Ltd. (L&C Lighting), a corporation for
8     which she owned half the stock, was an officer and director, and signed
9     corporate documents. She went to Leumi Bank to sign the documents to
10    form the account in 2005, she had signature authority, and she knew that
11    the account had a balance of at least $1,300,000 when it was formed. On
12    June 30, 2009, when the Report of Foreign Bank and Financial Accounts
13    (FBAR) was due to be filed for the year 2008, the balance in the Leumi Bank
14    account was over $6,000,000. In addition to Leumi Bank, she had other
15    foreign bank accounts with substantial balances that were also not reported.
16          Fariba Cohen knew about the FBAR filing requirements because her
17    attorney told her about the requirements when L&C Lighting was formed.
18    In addition, she was also put on notice because she signed multiple tax
19    returns under penalties of perjury declaring that she had examined the
20    accompanying schedules, including Schedule B as early as tax year 2003,
21    which referred to the FBAR form. The instructions for Schedule B made
22    clear the FBAR was due by June 30 of the following year. She had
23    previously reported her interest in foreign bank accounts on her tax returns,
24    but from 2003 through 2008 did not do so, and during those years she
25    underreported her income by millions of dollars. Fariba Cohen willfully
26    failed to file her FBAR for tax year 2008 and the United States is entitled to
27    judgment as a matter of law.
28
                                              1
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 8 of 31 Page ID #:473




1                                 II. Statement of Facts
2     A. Fariba Cohen had foreign bank accounts that she disclosed in the
3     1990s
4           Amp Plus, Inc. dba Elco Lighting was formed in 1991. Statement of
5     Undisputed Facts (SUF) 1. When Elco Lighting was formed, Rouhollah
6     Esmailzadeh (Esmailzedeh) owned 50% of its stock, and the other 50% was
7     held in the name of Saeed Cohen, her then spouse. SUFs 2, 179, 211. In or
8     around 1996, Saeed Cohen and Esmailzadeh created an offshore company in
9     Hong Kong, named Seohyun International Ltd. (Seohyun). SUF 3. The
10    purpose of Seohyun was to have foreign bank accounts in its name to hold
11    Elco Lighting funds. SUFs 4-5. In or around the late 1990s, Fariba and
12    Saeed Cohen (collectively the Cohens) also held money jointly in overseas
13    bank accounts in their individual names. SUF 6. In 1998, Saeed Cohen
14    purchased Esmailzadeh’s 50% interest in Elco Lighting. SUF 7. Saeed and
15    Fariba Cohen then filed amended income tax returns for tax years 1995,
16    1996, and 1997 to report income from Elco Lighting that previously had not
17    been reported. SUF 8. The amended tax returns for tax years 1996 and
18    1997 included Schedule B, which indicated that they had an interest in
19    foreign accounts. SUFs 9-14.
20    B. Fariba and Saeed Cohen formed the entity Fariba Lauren
21          In or about 2001, the Cohens formed the entity Fariba Lauren. SUF
22    15. On July 9, 2002, a domestic business bank account was opened at Wells
23    Fargo Bank in the name of Fariba Lauren with an account number ending in
24    7868. SUFs 16-17. Fariba Cohen was the sole signatory on the Fariba
25    Lauren bank account at Wells Fargo Bank. SUFs 17-18.
26          Between July and August of 2002, the Cohens funded the Fariba
27    Lauren account with several cashier’s checks from Seohyun’s account at the
28    International Commercial Bank of China. SUFs 19-21. On November 26,
                                              2
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 9 of 31 Page ID #:474




1     2002, a check for $800,000 was drawn on the Fariba Lauren account to pay
2     down the mortgage on their personal residence in Beverly Hills, California.
3     SUFs 22-24.
4     C. Fariba Cohen’s attorney helped form foreign entities and told her
5     about the FBAR filing requirements
6           In approximately 2002, Fariba Cohen suggested to Saeed Cohen that
7     they retain attorney Fred Mashian. SUF 25. Initially, Fred Mashian
8     assisted Fariba and Saeed Cohen with estate planning. SUF 26.
9           On November 12, 2004, the Cohens attended a meeting at Fred
10    Mashian’s office. SUFs 27-28. Fred Mashian assisted in the formation of
11    two entities: (a) L&C Lighting Technology Ltd., a Samoan company, and (b)
12    Liform Lite Industrial Co. Ltd., a British Virgin Islands company. SUFs 29-
13    31. Fred Mashian explained the documents related to L&C Lighting
14    Technology Ltd. and Liform Lite Industrial Co. Ltd. to Fariba Cohen. SUFs
15    32-33. At the meeting, Fariba Cohen read and signed various documents
16    related to L&C Lighting Technology Ltd. and Liform Lite Industrial Co. Ltd.
17    SUFs 34-35.
18          The documents creating L&C Lighting Technology Ltd. and Liform Lite
19    Industrial Co. Ltd., placed one-half of the stock in the name of Fariba Cohen,
20    and one-half of the stock in the name of Saeed Cohen, established the
21    Cohens as directors, and authorized the opening of foreign accounts in the
22    names of the entities. SUF 36. Fariba Cohen consented to act as a Director
23    of L&C Lighting Technology Ltd. SUFs 37-38. Fariba Cohen was appointed,
24    and agreed to act as Secretary of L&C Lighting Technology Ltd. SUFs 39-
25    42. Fariba Cohen also signed other documents to establish foreign bank
26    accounts in Israel, Switzerland, and Luxembourg. SUF 43.
27          As Fred Mashian was explaining the corporate documents and the
28    bank account applications, he went through and explained the FBAR filing
                                              3
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 10 of 31 Page ID #:475




1      requirements to the Cohens. SUFs 44-45. Specifically, on April 9, 2012,
2      Fred Mashian testified in the case of In re the Marriage of: Fariba Cohen and
3      Saeed Cohen, that:
4
5            [A]s I was explaining the documents and the banks and the bank
6            account – the corporate documents and the account applications, I went
7            though and explained to them FBAR filing, various other information
8            filing, which was part of what I told them that is required to be here.
9            But neither of them ever told me anything about it being reported or
10           not being reported. SUF 46.
11
12     D. Fariba Cohen had signature authority for the Leumi Bank
13     account
14           On multiple occasions, the Cohens met with representatives of foreign
15     banks in which they held foreign bank accounts, were presented with bank
16     account opening documents or other account-related documents, and were
17     shown or given bank statements which showed the balances in their foreign
18     bank accounts. SUFs 47-49.
19           On January 5, 2005, the Board of Directors of L&C Lighting
20     Technology Ltd. met and resolved to open a bank account with Leumi Bank
21     on behalf of the company, grant power of attorney to Fariba and Saeed
22     Cohen to sign the necessary application documents, and designate and
23     appoint Fariba and Saeed Cohen to operate the account under their
24     individual signatures. SUF 50. The corporate minutes summarizing the
25     resolution were signed by Fariba Cohen on March 2, 2005. SUFs 51-52.
26           Fariba and Saeed Cohen met with Farideh Zakaryaie of Leumi Bank in
27     Beverly Hills to sign documents. SUF 53. Fariba Cohen signed documents
28     to open an account with Leumi Bank with an account number ending in
                                              4
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 11 of 31 Page ID #:476




1      6002. SUF 54. Leumi Bank guaranteed Fariba Cohen’s signature. SUFs
2      55-56. A signature guarantee is a form of authentication, issued by a bank
3      or other financial institution, which verifies the legitimacy of a signature and
4      the signatory’s overall request. SUF 212.
5            Fariba Cohen signed page 1 of the Leumi Bank account application.
6      SUFs 57-59. Fariba Cohen had individual signature authority over this
7      account when it was created. SUF 60-61. She continued to have signature
8      authority over the account during 2008. SUF 62.
9            On page 2 of the Leumi Bank account application, Fariba Cohen signed
10     the “Hold Mail” instruction requesting that Leumi Bank retain all
11     correspondence addressed to L&C Lighting Technology, Ltd. with regard to
12     the account. SUFs 59, 63-64. Fariba Cohen wrote “Good for pledge of all
13     assets held with the Bank in our favour” [sic] on page 2 and signed
14     underneath. SUFs 65-66.
15           On page 3, Fariba Cohen wrote “Read and approved” and then signed
16     under the text:
17
18           The Corporation hereby acknowledges having received a copy of the
19           terms and Conditions of the Bank, and confirms its agreement to the
20           Terms and Conditions ruling the Corporation’s business relationship
21           with Bank Leumi (Luxembourg) S.A. The Corporation formally
22           represents that all declarations made herein are accurate and true.
23
24           Please precede your full signature with the words “Read and Approved”
25           written in your own handwriting.
26           SUF 67.
27
28
                                              5
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 12 of 31 Page ID #:477




1            On page 3, Fariba Cohen signed under the hand written statement “No
2      verbal communication, email or fax is acceptable” and “I will always
3      communicate in writing.” SUF 68.
4            On or about the time the Leumi Bank account number was opened,
5      Fariba Cohen saw a bank statement from Leumi Bank that had an account
6      balance of between $1,300,000 and $1,500,000. SUFs 69-71.
7      E. Fariba Cohen had signature authority for other foreign bank
8      accounts
9          1. Union Bancaire Privee
10           On December 3, 2004, the Cohens both signed a corporate resolution to
11     open an account at Union Bancaire Privee. SUFs 72-73. Fred Mashian
12     helped establish the foreign account at Union Bancaire Privee. SUFs 74-76.
13     Fariba Cohen signed the document to open a bank account at Union
14     Bancaire Privee in Geneva. SUF 77. During the year 2008, Fariba Cohen
15     had signature authority for the foreign bank account with Union Bancaire
16     Privee with an account number ending in 4169, owned by Liform Lite
17     Industrial Co., Ltd. SUFs 78-79. Fariba Cohen was a Director for Liform
18     Lite Industrial Co., Ltd., and during 2008, the Union Bancaire Privee
19     account had a maximum value of $2,336,899. SUFs 80-81.
20         2. Israel Discount Bank
21           Fariba Cohen signed bank documents to open a foreign bank account
22     with Israel Discount Bank with an account number ending in 0262. SUFs
23     82-85. The account at Israel Discount Bank was assigned a code name
24     “Jouno.” SUFs 86, 211. During the year 2008, Fariba Cohen still had a
25     foreign bank account with Israel Discount Bank. SUF 87. During the year
26     2008, the Israel Discount Bank account had a maximum value of $1,093,373.
27     SUF 88.
28
                                              6
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 13 of 31 Page ID #:478




1          3. RBS Coutts AG
2            Fariba Cohen signed bank documents to open a foreign bank account
3      with RBS Coutts AG with an account number ending in 2300. SUFs 85, 89-
4      90. The RBS Coutts AG account was owned by L&C Lighting Technology,
5      Ltd. SUF 92. During the year 2008, Fariba Cohen had signature authority
6      for the RBS Coutts AG account. SUF 92. During the year 2008, the RBS
7      Coutts AG account had a maximum value of $2,839,899. SUF 93.
8      F. Fariba Cohen counted money in her home from Swiss banker
9      Kourosh Aynehchi
10           On October 3, 2007, Swiss banker Kourosh Aynehchi (Aynehchi)
11     brought $100,000 in cash to the Cohen’s residence. SUFs 94-95. Fariba
12     Cohen received and counted $100,000 in cash from Aynehchi and signed a
13     handwritten receipt for the cash authorizing the transfer of an equivalent
14     dollar amount out of a Swiss bank account held by L&C Lighting
15     Technology, Ltd. at EFG Bank to an unrelated party’s account. SUFs 96,
16     202-203.
17     G. Fariba Cohen filed joint tax returns that failed to disclose her
18     foreign bank accounts but put her on further notice of her FBAR
19     filing requirements
20           For tax years 2003 through 2008, Fariba Cohen and Saeed Cohen filed
21     joint federal income tax returns. SUF 97. Their tax returns were prepared
22     by Hamid Fani, CPA. SUF 98. Saeed Cohen obtained the completed income
23     tax returns from Hamid Fani. SUF 99. Once the tax returns were signed,
24     Saeed Cohen would then fax the signature page to the accountant. SUF 100.
25     Fariba Cohen had access to Hamid Fani and knew how to contact him.
26     SUFs 101-102. Hamid Fani was in direct contact with Fariba Cohen on
27     multiple occasions. SUF 103. If Fariba Cohen had requested a copy of her
28
                                              7
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 14 of 31 Page ID #:479




1      tax return from Hamid Fani at any time, he would have given it to her. SUF
2      104.
3             For tax years 2003 through 2008, Fariba Cohen’s joint Individual
4      Income Tax Returns (Form 1040) included Schedule B – Interest and
5      Ordinary Dividends. SUFs 105-111. For tax years 2003 through 2008,
6      Fariba Cohen reported interest income on Schedule B from domestic banks,
7      such as Washington Mutual, Pacific Crest Bank, and Wells Fargo. SUFs
8      204-209. For tax years 2003 through 2006, Schedule B on Fariba Cohen’s
9      joint Individual Income Tax Returns included ordinary dividends from State
10     Farm. SUFs 107-110, 112. For tax years 2003 through 2008, in response to
11     the question on Line 7a, “At any time during [the tax year], did you have an
12     interest in or a signature or other authority over a financial account in a
13     foreign country, such as a bank, securities account, or other financial
14     account? See B-2 for exceptions and filing requirements for Form TD F 90-
15     22.1” the “No” box was checked. SUFs 105-110, 113.
16            For tax year 2008, page B-2 of the Instructions for Schedules A & B
17     (Form 1040) contained the following text:
18
19            Line 7a
20            Check the “Yes” box on line 7a if … [a]t any time during 2007 you had
21            an interest in or signature or other authority over a financial account
22            in a foreign country (such as a bank account, securities account, or
23            other financial account).
24            …
25            See Form TD F 90-22.1 to find out if you are considered to have an
26            interest in or signature over a financial account in a foreign country
27            (such as a bank account, securities account, or other financial account).
28
                                               8
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 15 of 31 Page ID #:480




1            You can get Form TD F 90-22.1 by visiting the IRS website at
2            www.irs.gov/pub/irs-pdf/f90211.pdf.
3
4            If you checked the “Yes” box on line 7a, file Form TD F 90-22.1 by June
5            30, 2009, with the Department of the Treasury at the address shown on
6            that form.
7
8      SUF 114. The instructions for tax years 2003 through 2007 had
9      substantially similar instructions informing taxpayers that if they checked
10     the “Yes” box on Line 7a, they must file Form TD F 90-22.1 by June 30 of the
11     next year with the Department of the Treasury at the address shown on that
12     form. SUFs 115-121.
13           Fariba Cohen holds an associate’s degree in biology, and attended USC
14     for over three years studying biomedical engineering. SUFs 112, 122. Since
15     1987, Fariba Cohen has been self-employed, selling insurance policies as a
16     licensed insurance agent affiliated with State Farm Insurance. SUF 123.
17     Fariba Cohen sold homeowners insurance, commercial insurance, and life
18     insurance. SUFs 124-126.
19           For tax years 2003 to 2008, Fariba Cohen was in contact with Hamid
20     Fani or his office to provide information regarding her income and expenses
21     related to selling State Farm insurance. SUFs 70, 127-128. During that
22     time, she had one employee. SUF 129. For tax years 2003 through 2008,
23     Fariba Cohen’s joint U.S. Individual Income Tax Returns (Form 1040)
24     included Schedule C – Profit or Loss from Business for Fariba Cohen’s work
25     as an insurance agent for State Farm Insurance. SUFs 105-110, 130. For
26     tax years 2003 through 2008, the gross receipts for Fariba Cohen’s insurance
27     business were between $91,020 and $132,624. SUFs 105-110, 131-136.
28
                                              9
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 16 of 31 Page ID #:481




1             The jurat on the tax returns for tax years 2003 through 2008 contains
2      the following statement: “Under penalties of perjury, I declare that I have
3      examined this return and accompanying schedules and statements, and to
4      the best of my knowledge and belief, they are true, correct, and complete.”
5      SUF 137. Fariba Cohen signed all tax returns that Saeed Cohen asked her
6      to sign. SUF 139. She never refused to sign any document that Saeed
7      Cohen gave her during their marriage. SUF 140
8             For tax years 2003 and 2004, Fariba Cohen signed the joint income tax
9      returns with Saeed Cohen. SUF 141. The Cohen’s joint tax return for tax
10     year 2004 was filed with the IRS in September of 2005. SUFs 109-110, 142.
11            For tax year 2005, Fariba Cohen contacted Hamid Fani’s staff to
12     provide information regarding her income and expenses on October 11, 2006.
13     SUFs 127, 143-144. If Saeed Cohen asked her to sign the 2005 tax return,
14     she would have done so. SUF 145. The joint tax return for Saeed and Fariba
15     Cohen for tax year 2005 was mailed to the IRS on October 16, 2006. SUF
16     146.
17            For tax year 2006, if Saeed Cohen asked Fariba Cohen to sign the 2006
18     tax return, she would have done so. SUF 147. The joint tax return for Saeed
19     and Fariba Cohen for tax year 2006 was filed with the IRS on October 9,
20     2007. SUF 148.
21            For tax year 2007, Fariba Cohen contacted Hamid Fani’s staff to
22     provide information on October 7, 2008. SUFs 149-150. The joint tax return
23     for Saeed and Fariba Cohen for tax year 2007 was filed with the IRS on
24     October 13, 2008. SUF 151.
25            For tax year 2008, Fariba Cohen signed the joint tax return with Saeed
26     Cohen. SUF 152.
27
28
                                              10
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 17 of 31 Page ID #:482




1      H. Fariba Cohen failed to report to the IRS income held in foreign
2      bank accounts
3            For tax years 2003 through 2008, Fariba Cohen’s joint income tax
4      returns omitted foreign-earned income, and understated her tax liabilities.
5      SUFs 153-155. The understatement of income arose because Amp Plus
6      failed to report all of its income, and Amp Plus was a Subchapter-S
7      corporation, so its reported net income flowed through to Fariba and Saeed
8      Cohen, and they did not report that portion of the Amp Plus income on their
9      joint individual income tax returns. SUFs 156-158. For tax years 2003
10     through 2008, Saeed and Fariba Cohen underreported on average $6,379,427
11     per year or 71% of their income. SUF 159-160. This unreported income was
12     deposited into foreign accounts. SUF 161.
13     I. Fariba Cohen failed to timely file an FBAR for tax year 2008
14           For tax year 2008, Fariba Cohen was a United States citizen, had
15     signature authority over multiple foreign bank accounts, including a bank
16     account at Leumi Bank (Luxumbourg) with an aggregate balance that
17     exceeded $14,000,000. SUFs 162-171. Although she was required to file an
18     FBAR with the IRS to report her interest in the foreign accounts, she failed
19     to do so by June 30, 2009. SUFs 172-173. As of June 30, 2009, the Leumi
20     Bank account with an account number ending in 6002 had a balance of
21     $6,199,395. SUF 174.
22     J. After Fariba Cohen filed for divorce, Saeed Cohen filed amended
23     tax returns and reported the previously unreported income held in
24     foreign accounts
25           On October 27, 2008, Fariba Cohen filed a petition for dissolution of
26     marriage. SUF 175. In February of 2009, Fariba Cohen met with Fred
27     Mashian and Hamid Fani to obtain information about the scope and extent
28     of her marital asset holdings with Saeed Cohen. SUF 176. In March of
                                              11
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 18 of 31 Page ID #:483




1      2009, Fariba Cohen’s attorney served discovery on Saeed Cohen’s attorney.
2      SUF 177. On March 27, 2009, the divorce was put on hold in an attempt to
3      reconcile the marriage. SUF 178. They later separated on February 26,
4      2010. SUF 179.
5            On June 1, 2011, Saeed Cohen filed amended income tax returns for
6      tax years 2003 through 2008, and based on the amended returns he paid the
7      IRS over $18,000,000 in tax. SUFs 180-181.
8            On September 10, 2011, Fariba Cohen filed delinquent FBARs for tax
9      years 2006 through 2008 that disclosed that she owned or had signature
10     authority for various foreign bank accounts, including an account with
11     Leumi Bank (Luxembourg). SUFs 182-186.
12     K. The IRS assessed the FBAR penalty against Fariba Cohen
13           On March 5, 2015, the IRS assessed an FBAR penalty in the amount of
14     $1,549,849 against Fariba Cohen for her willful failure to report her interest
15     in a foreign financial account as required by 31 U.S.C. § 5314 for tax year
16     2008. SUF 187. On March 5, 2015, notice and demand for payment was
17     sent to Fariba Cohen for tax year 2008. SUFs 188-189.
18           Fariba Cohen has not paid the FBAR and late payment penalties
19     assessed against her for calendar year 2008. SUF 190. As of September 27,
20     2016, Fariba Cohen was liable to the United States for $1,719,865.32, which
21     is comprised of the FBAR penalty, interest, and penalties for late payment
22     under 31 U.S.C. § 3717(e)(2) for tax year 2008. SUFs 166-167.
23                                III. Statement of Issues
24           Whether Fariba Cohen willfully failed to timely file an FBAR with the
25     IRS for tax year 2008 when it was due on June 30, 2009.
26
27
28
                                              12
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 19 of 31 Page ID #:484




1                                    IV. Law and Analysis
2      A. Standard for Summary Judgment and Burden of Proof
3              Summary judgment shall be granted when a movant “shows that there
4      is no genuine dispute as to any material fact and the movant is entitled to
5      judgment as a matter of law.”1 In other words, summary judgment should be
6      entered against a party “who fails to make a showing sufficient to establish
7      the existence of an element essential to that party’s case, and on which that
8      party will bear the burden of proof at trial.”2
9              To defeat a summary judgment motion, the non-moving party may not
10     merely rely on its pleadings or on conclusory statements. 3 Nor may the non-
11     moving party merely attack or discredit the moving party’s evidence. 4 The
12     non-moving party must affirmatively present specific evidence sufficient to
13     create a genuine issue of material fact for trial.5 Uncorroborated and self-
14     serving testimony does not create a genuine issue of material fact and
15     preclude summary judgment. 6 Indeed, a “mere scintilla of evidence
16     supporting the non-moving party’s position is insufficient; there must be
17     evidence on which a jury could reasonably find for the nonmoving party.” 7
18
19
20
21
       1   Fed. R. Civ. P. 56(a).

22
       2Parth v. Pomona Valley Hosp. Med. Ctr., 630 F.3d 794, 798–99 (9th Cir.
       2010) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
23     3   Fed. R. Civ. P. 56(e) .
24     4Nat’l Union Fire Ins. Co. v. Argonaut Ins. Co., 701 F.2d 95, 97 (9th Cir.
25     1983).

26
       5   See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

27
       6   Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002).

28
       7   Rivera v. Philip Morris, Inc., 395 F.3d 1142, 1146 (9th Cir. 2005).

                                                13
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 20 of 31 Page ID #:485




1      B. FBAR filing requirement
2              As previously explained by this Court, residents and citizens of the
3      United States are required to report to the Commissioner of the Internal
4      Revenue certain activity with foreign financial agencies for each year in
5      which the activity occurs. 8 One such activity is “having a financial interest
6      in, or signature or other authority over, a bank, securities, or other financial
7      account in a foreign country.”9 The form that needs to be completed for this
8      annual reporting requirement is the Report of Foreign Bank and Financial
9      Accounts (FBAR). For calendar years before 2017, the FBAR report for
10     foreign financial accounts exceeding $10,000 maintained during a calendar
11     year was due by June 30 of the following calendar year.10
12             Civil penalties can be assessed against an individual who, whether
13     willfully or non-willfully, fails to comply with these reporting requirements. 11
14     For willful violations, the penalty assessed is the greater of $100,000 or 50%
15     of the balance in the foreign financial account at the time of the violation. 12
16     An FBAR penalty must be assessed within six years from the due date of the
17     FBAR report.13 After an assessment, the Government may then bring a civil
18     action to recover the FBAR penalty at any time before the end of the two-
19     year period beginning on the date the penalty was assessed. 14
20
21     8 Order Re: Defendant’s Motion for Judgment on the Pleadings, document
22     number 43, page 1-2; see also 31 U.S.C. § 5314(a); 31 C.F.R. § 1010.350(a).
23     9   31 C.F.R. § 1010.350(a).
24     10   31 C.F.R. § 1010.306(c).
25     11   31 U.S.C. § 5321(a)(5)(A).
       12 31 U.S.C. § 5321(a)(5)(C)(i). There is no reasonable cause exception for
26
       willful violations. 31 U.S.C. § 5321(a)(5)(C)(ii).
27     13   31 U.S.C. § 5321(b)(1).
28     14   31 U.S.C. § 5321(b)(2)(A).
                                               14
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 21 of 31 Page ID #:486




1              As an example, for the 2008 calendar year, an individual needing to file
2      an FBAR report was required to have done so by June 30, 2009. If that
3      individual failed to do so, then the IRS could assess the FBAR penalty on or
4      before June 30, 2015. After the assessment, the Government would then
5      have two years from the date of that assessment to bring a civil action to
6      collect any unpaid balance, including interests, costs, and expenses.
7              There is no dispute that Fariba Cohen was required to file an FBAR for
8      tax year 2008. She is and was a United States citizen who had an interest in
9      and signature authority over a foreign bank account in which the aggregate
10     balance exceeded $10,000 during tax year 2008, and she failed to report her
11     interest to the IRS by June 30, 2009. The only issue left to be resolved is
12     whether her failure to timely file an FBAR was willful. The government has
13     the burden to establish her willfulness in this case by a preponderance of the
14     evidence.15
15     C. Willfulness
16            1. Recklessness
17             Congress provided heightened penalties for willful failures to file the
18     FBAR form.16 Although Congress did not define the term “willful” in this
19     context, the Supreme Court has made clear that “where willfulness is a
20     statutory condition of civil liability,” the term covers “not only knowing
21     violations of a standard, but reckless ones as well.”17 In civil cases,
22
23     15See United States v. Garrity, 304 F. Supp. 3d 267, 270 (D. Conn. 2018);
24     United States v. Bohanec, 263 F. Supp. 3d 881, 889 (C.D. Cal. 2016) (J.
       Pregerson).
25     16   See 31 U.S.C. § 5321(a)(5)(C), (D).
26     17Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007); see also, e.g., United
27     States v. Ill. Cent. R. Co., 303 U.S. 239, 242-43 (1938) (holding, in civil
       penalty context, that willfulness includes “careless disregard whether or not
28     one has the right so to act”).

                                                  15
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 22 of 31 Page ID #:487




1      recklessness refers to “conduct violating an objective standard: action
2      entailing ‘an unjustifiably high risk of harm that is either known or so
3      obvious that it should be known.’”18 Nothing in the text of 31 U.S.C. § 5321
4      suggests that a different standard applies here. Numerous courts have
5      recognized that reckless conduct is sufficient for the imposition of willful
6      FBAR penalties.19 With respect to the FBAR filing requirement in
7      particular, a person acts recklessly when she “ought to have known” that
8      “there was a grave risk that the filing requirement was not being met” and
9      she was “in a position to find out for certain very easily.” 20
10             “For an individual to have acted ‘wilfully,’ an individual need not have
11     been subjectively aware of the FBAR reporting requirement or else an
12     individual would be able to defeat liability by deliberately avoiding learning
13     of his or her legal duties.” 21 Under the civil standard, an improper motive or
14     bad purpose is not necessary to establish willfulness. 22 Furthermore, as is
15
16
       18Safeco, 551 U.S. at 68 (quoting Farmer v. Brennan, 511 U.S. 825, 836
       (1994)).
17     19Norman v. United States, No. 2018-2408, 2019 WL 5849508, at *2 (Fed.
18     Cir. Nov. 8, 2019) (willfulness in the FBAR context includes recklessness);
       Bedrosian v. United States, 912 F.3d 144, 152-53 (3d Cir. 2018); Kimble v.
19     United States, 141 Fed. Cl. 373, 385 (2018), appeal filed, No. 19-1590 (Fed.
       Cir.); Bohanec, 263 F. Supp. 3d at 888-89; United States v. Williams, 489 F.
20     App’x 655, 660 (4th Cir. 2012) (“[R]eckless conduct . . . satisfies the proof
       requirement under § 5314.”); United States v. McBride, 908 F. Supp. 2d
21     1186, 1204-05 (D. Utah 2012). See also United States v. Rum, No. 2019 WL
       3943250, at *8 (M.D. Fla. Aug. 2, 2019) (A taxpayer’s failure to review their
22     tax returns for accuracy despite repeatedly signing them, along with “falsely
       representing under penalty of perjury” that they do not have a foreign bank
23     account (by answering “no” to question 7(a) on Line 7a of Schedule B of a
       1040 tax return) in and of itself supports a finding of “reckless disregard” to
24     report under the FBAR), citing Kimble, 141 Fed. Cl. at 376.

25
       20   Bedrosian, 912 F.3d at 153.

26
       21McBride, 908 F. Supp. 2d at 1210, quoting United States v. Jinwright, 683
       F.3d 471, 478 (4th Cir.2012).
27     22Id.; Am. Arms Int’l v. Herbert, 563 F.3d 78, 83 (4th Cir. 2009); Prino v.
28     Simon, 606 F.2d 449, 451 (4th Cir. 1979). Similarly, a “subjective good faith

                                               16
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 23 of 31 Page ID #:488




1      the case in many other contexts, “[a] taxpayer who signs a tax return will not
2      be heard to claim innocence for not having actually read the return, as he or
3      she is charged with constructive knowledge of its contents.”23
4             2. Willful Blindness
5              Willful blindness, or intentional ignorance of the relevant facts, also
6      constitutes willfulness.24 “‘[W]illful blindness’ may be inferred where ‘a
7      defendant was subjectively aware of a high probability of the existence of a
8      tax liability and purposefully avoided learning the facts point to such
9      liability.’” 25 Stated differently, the penalty applies under a willful blindness
10     theory if she “made a ‘conscious effort to avoid learning about reporting
11     requirements.’” 26 As explained by the Fourth Circuit in United States v.
12     Williams, a taxpayer’s signature is prima facie evidence that she knew the
13     contents of the return, and at a minimum Line 7a’s directions to “[s]ee
14     instructions for exceptions and filing requirements for Form TD F 90–22.1”
15     puts the taxpayer on inquiry notice of the FBAR requirement. 27 Failure to
16     read the tax return before signing it constitutes a conscious effort to avoid
17     learning about reporting requirements, and false answers on the federal tax
18     belief that one’s conduct is lawful” does not preclude the imposition of a
19     penalty in these circumstances. Lefcourt v. United States, 125 F.3d 79, 82
       (2d Cir. 1997).
20     23 Williams, 489 F. App’x at 659 (quoting Greer v. Commissioner, 595 F.3d
21     338, 347 n.4 (6th Cir. 2010), and citing United States v. Doherty, 233 F.3d
       1275, 1282 n.10 (11th Cir. 2000)); McBride, 908 F. Supp. 2d at 1206
22     (“[T]axpayers are charged with the knowledge, awareness, and responsibility
       for their tax returns, signed under penalties of perjury, and submitted to the
23     IRS.”).

24
       24   See Williams, 489 F. App’x at 658-59; McBride, 908 F.Supp. 2d at 1205.

25
       25Williams, 489 F.App’x 658 (quoting United States v. Poole, 640 F.3d 114,
       122 (4th Cir. 2011)).
26     26Williams, 489 F. App’x at 659 (quoting United States v. Sturman, 951 F.2d
27     1466, 1476 (6th Cir. 1991)).

28
       27   Williams, 489 F. App’x at 659.

                                                17
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 24 of 31 Page ID #:489




1      return evidence conduct that was meant to conceal or mislead sources of
2      income or other financial information. 28 Evidence of acts to conceal income
3      and financial information, combined with the defendant’s failure to pursue
4      knowledge of further reporting requirements as suggested on Schedule B,
5      provide a sufficient basis to establish willful blindness to the FBAR
6      requirement. 29
7             3. It is appropriate for the Court to decide willfulness on
8                   summary judgment
9                 Although willfulness is generally a question of fact, courts have decided
10     the question on summary judgment where the undisputed facts
11     demonstrated that the civil willfulness standard was satisfied. 30 Indeed, in
12     the analogous context of payroll tax penalties under 26 U.S.C. § 6672 of the
13     Internal Revenue Code, the Ninth Circuit has regularly held that a
14     determination of willfulness was appropriate on summary judgment. 31 In
15     that context, “in the absence of disputed material facts, summary judgment
16     represents a favored mechanism to secure the ‘just, speedy, and inexpensive
17
18
19
20
21     28   Id.
22     29   Id.
23     30Id, at 658 (whether a person has willfully failed to comply with a tax
24     reporting requirement is a question of fact); United States v. Horowitz, 361 F.
       Supp. 3d 511, 529 (D. Md. 2019), appeal filed, No. 19-1280 (4th Cir.); Kimble,
25     141 Fed. Cl. at 385-86; United States v. Kelley-Hunter, 281 F. Supp. 3d 121,
       124 (D.D.C. 2017).
26     31See Teel v. United States, 529 F.2d 903, 905 (9th Cir. 1976) (summary
27     judgment in favor of the government); Ruggieri v. United States, 145 F.3d
       1340 (9th Cir. 1998); Ryther v. United States, 540 F. App'x 803 (9th Cir.
28     2013).

                                                  18
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 25 of 31 Page ID #:490




1      determination’ of such issues.”32 Thus, “[i]f the record justifies it, willfulness
2      may be determined at the summary judgment stage.” 33
3      D. The evidence shows that Fariba Cohen’s failure to file an FBAR
4      was reckless and constituted willful blindness
5              Based on the guidance from Williams, Fariba Cohen’s conduct was
6      reckless and constituted willful blindness:
7              • Fariba Cohen is a college educated U.S. citizen who ran a successful
8                 business selling insurance policies through State Farm.
9              • In the late 1990s, Fariba and Saeed Cohen held money in their
10                individual names in foreign bank accounts, and when Fariba and
11                Saeed Cohen filed amended tax returns for tax years 1996 and 1997,
12                they reported their interest in foreign accounts on Schedule B.
13             • In 2001, Fariba and Saeed Cohen established the entity Fariba
14                Lauren, which had a bank account where Fariba Cohen was the sole
15                signatory, the account was funded by cashier’s checks from the
16                International Bank of China, and then $800,000 from that account
17                was used to pay down the mortgage on Fariba Cohen’s personal
18                residence.
19             • In 2004, Fariba Cohen met with her attorney Fred Mashian who
20                assisted in forming two foreign entities: L&C Lighting Technology
21                Ltd. and Liform Lite Industrial Co. Ltd. to hold foreign bank
22                accounts at Leumi Bank and Union Bancaire Privee respectively.
23                Fred Mashian explained the documents to Fariba Cohen, which she
24                read and signed. For both companies, Fariba Cohen held half the
25
26
27     32Plett v. United States, 185 F.3d 216, 223 (4th Cir. 1999) (quoting Fed. R.
       Civ. P. 1).
28     33   Skouras v. United States, 26 F.3d 13, 14 (2d Cir. 1994).
                                               19
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 26 of 31 Page ID #:491




1               stock and was a director. For L&C Lighting Technology, Ltd., she
2               was also a corporate officer.
3            • During the 2004 meeting, attorney Fred Mashian explained to
4               Fariba Cohen the FBAR filing requirements.
5            • In 2004, Fariba Cohen signed a corporate resolution to open an
6               account at Union Bancaire Privee, and signed a document to open a
7               bank account at Union Bancaire Privee, which was owned by Liform
8               Lite Industrial Co. Ltd., a company for which she owned half the
9               stock and was a director. During 2008, the unreported Union
10              Bancaire Privee account had a maximum value of $2,336,899.
11           • In 2005, Fariba Cohen signed the corporate resolution for L&C
12              Lighting Technology, Ltd. to open the bank account with Leumi
13              Bank, then met with a bank representative and signed documents to
14              open the account. The documents Fariba Cohen signed opening a
15              bank account with Leumi Bank gave her individual signature
16              authority and provided a Hold Mail instruction. Fariba Cohen knew
17              that when the Leumi Bank account was opened, it had an account
18              balance of between $1,300,000 and $1,500,000.
19           • Fariba Cohen also signed bank documents to open foreign bank
20              accounts with Israel Discount Bank and RBS Coutts AG. The
21              account at Israel Discount Bank had a codename. In 2008, the
22              Israel Discount bank had a maximum value of $1,093,373, and the
23              RBS Coutts AG account had a maximum value of $2,839,899.
24           • In 2007, a Swiss banker came to the home of Fariba and Saeed
25              Cohen with $100,000 in cash, which Fariba Cohen counted and
26              signed handwritten receipts.
27           • For tax years 2003 through 2008, Fariba Cohen and Saeed Cohen
28              filed joint federal income tax returns prepared by Hamid Fani, CPA.
                                                20
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 27 of 31 Page ID #:492




1               Fariba Cohen had access to Hamid Fani, was in direct contact with
2               him on multiple occasions, and contacted his staff to provide
3               information.
4            • For tax years 2003 through 2008, Fariba Cohen reported interest
5               income from domestic banks, such as Washington Mutual, Pacific
6               Crest Bank, and Wells Fargo, but made no mention of the foreign
7               bank accounts.
8            • For tax years 2003 through 2008, Fariba Cohen did not disclose her
9               foreign bank accounts on her tax returns, and responded “No” each
10              time on Schedule B of the tax return when asked if she had an
11              interest in a foreign account.
12           • Fariba Cohen signed her tax returns under penalties of perjury
13              indicating that she had reviewed her tax returns and that, to the
14              best of her knowledge and belief, the returns were “true, correct, and
15              complete.”
16           • For tax years 2003 through 2008, Saeed and Fariba Cohen
17              underreported on average $6,379,427 per year or 71% of their
18              income, and the unreported income was deposited into foreign
19              accounts. When amended tax returns were ultimately filed by Saeed
20              Cohen, not by Fariba Cohen, for tax years 2003 through 2008,
21              additional taxes totaled over $18,000,000.
22
23           It is undisputed that Fariba Cohen: (a) knew that she had foreign
24     accounts held by foreign corporations because of the documents she signed to
25     establish both, (b) she was a United States citizen required to file an FBAR
26     for tax year 2008, (c) she had a professional tax return preparer and lawyer
27     available to answer questions, (d) she signed tax returns stating that she
28     had no foreign accounts after the accounts were formed, and (e) she
                                                 21
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 28 of 31 Page ID #:493




1      repeatedly signed tax returns that omitted most of her income and
2      understated millions of dollars of tax liabilities.
3             1. Fariba Cohen’s failure to timely file an FBAR for 2008 was
4                   the result of recklessness
5                 The Federal Circuit Court of Appeals in Norman v. United States, in its
6      opinion entered on November 8, 2019, confirmed that willfulness in the
7      FBAR context includes recklessness, and actual knowledge of the obligation
8      to file an FBAR is not required.34 When describing an example that would
9      not constitute a willful failure to file an FBAR, the Court in Norman stated
10     “[f]or example, an FBAR violation would generally not be willful where a
11     taxpayer did not know about, and had no reason to know about, her overseas
12     account.” 35 The Court also held that “[t]he fact that Ms. Norman did not
13     read her 2007 tax return supports that she acted recklessly toward the
14     existence of reporting requirements.” 36
15                Fariba Cohen’s conduct meets the standard for willfulness under
16     Norman, Bedrosian, and Williams. She knew she had numerous foreign
17     bank accounts, including the Leumi Bank account. She signed the
18     paperwork to form multiple foreign corporations, including L&C Lighting
19     Technology, Ltd. which held the Leumi Bank account. She was an officer
20     and director of L&C Lighting and owned half the stock when she signed the
21     corporate resolution to open the bank account at Leumi Bank. She met with
22     a bank representative for Leumi Bank and signed the document to open a
23     bank account which gave her individual signature authority. She knew
24
25     34 No. 2018-2408, 2019 WL 5849508, at *2 (Fed. Cir. Nov. 8, 2019), citing
26     Bedrosian v. United States, 912 F.3d 144, 152-53 (3d Cir. 2018) and United
       States v. Williams, 489 F. App’x 655, 658-59 (4th Cir. 2012).
27     35   Id.
28     36   Id. at *4.
                                                 22
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 29 of 31 Page ID #:494




1      when the Leumi Bank account was opened in 2005 that it had a balance of
2      between $1,300,000 and $1,500,000. She knew that she had signature
3      authority for other bank accounts, such as RBS Coutts AG held in the name
4      of L&C Lighting, Union Bancaire Privee held in the name of Liform Lite
5      Industrial Co., Ltd., and Israel Discount Bank held in her name with Saeed
6      Cohen, each of which had millions of dollars on deposit.
7            She knew about the FBAR filing requirement because her attorney told
8      her about it when he helped her form L&C Lighting. She also she signed
9      multiple tax returns under penalties of perjury declaring that she had
10     examined the accompanying schedules, including Schedule B, which referred
11     to the FBAR form TD F 90-22.1, and the corresponding instructions made it
12     clear that the FBAR was due on June 30 of the following year. Although she
13     had foreign bank accounts in the 1990s which she reported on Schedule B of
14     her amended returns for tax years 1995 through 1997, she failed to disclose
15     any of the foreign bank accounts on her tax returns for tax years 2003
16     through 2008, and during those same years failed to report millions of
17     dollars of income held in those foreign accounts.
18           The facts establish that she acted willfully under the standards set
19     forth in Norman, Bedrosian, and Williams. The United States need not show
20     that Fariba Cohen had actual knowledge of the FBAR filing requirement,
21     only that she acted recklessly, and the evidence indicates that she did so.
22     She was a United States citizen with signature authority for multiple foreign
23     bank accounts that had balances of over $10,000, so she clearly ought to have
24     known that there was a grave risk that the FBAR filing requirement was not
25     being met, and she was in a position to find out for certain very easily, such
26     as asking her then-husband Saeed Cohen, her accountant Hamid Fani, or
27     her attorney Fred Mashian. Her failure to do so was reckless and the FBAR
28     penalty for willful failure to comply was appropriate.
                                              23
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 30 of 31 Page ID #:495




1          2. Fariba Cohen’s failure to timely file an FBAR for 2008 was
2                 also the result of willful blindness
3            Fariba Cohen engaged in willful blindness when she failed to timely
4      file an FBAR for tax year 2008. She went to college and ran a successful
5      business selling insurance. She has long been included in the family
6      finances. Since at least the 1990s, she and Saeed Cohen had foreign bank
7      accounts which they reported to the IRS. In the early 2000s, she and her
8      husband formed Fariba Lauren that held a domestic bank account for which
9      she had sole signature authority, and after that account received funds from
10     a foreign account, $800,000 was used to pay down her mortgage. In 2004,
11     her attorney helped set up L&C Lighting Technology, Ltd. and Liform Lite
12     Industrial Co. Ltd. to hold foreign bank accounts at Leumi Bank and Union
13     Bancaire Privee respectively. In 2005, she met with a representative for
14     Leumi Bank to open a bank account. She had signature authority and
15     requested that the bank not send her mail. She also opened other foreign
16     bank accounts with Israel Discount Bank and RBS Coutts AG. In 2007, a
17     Swiss banker came to her home with $100,000 in cash, which she counted
18     and signed receipts and authorized a transfer from a Swiss bank account
19     held by L&C Lighting Technology, Ltd. at EFG Bank, to an unrelated party’s
20     account.
21           The Cohens were required to report all of the income from Elco
22     Lighting on their tax returns. Elco Lighting did not report its income that
23     was deposited into the foreign accounts. Fariba Cohen failed to report this
24     hidden income for tax years 2003 through 2008, and for those same years she
25     failed to disclose any interest in foreign bank accounts. For tax years 2003
26     through 2008, Saeed and Fariba Cohen underreported on average $6,379,427
27     per year or 71% of their income.
28
                                              24
     Case 2:17-cv-01652-MWF-JC Document 57 Filed 11/15/19 Page 31 of 31 Page ID #:496




1            Fariba Cohen knew she had signature authority for numerous foreign
2      bank accounts which had significant account balances. She signed and filed
3      numerous tax returns that reported other domestic bank accounts, such as
4      Washington Mutual, Pacific Crest Bank, and Wells Fargo, but made no
5      mention of the foreign bank accounts. The FBAR filing requirement was
6      referenced on Schedule B, which she affirmed she read by signing her tax
7      returns under penalties of perjury, and was readily available in the
8      instructions to Schedule B. The only way she could have avoided learning of
9      the FBAR requirements was to make a conscious effort to avoid learning of
10     them. Her failure constitutes willful blindness, in an effort to avoid paying
11     millions of dollars in taxes, and is sufficient to establish willfulness.
12     Alternatively, here conduct was reckless as discussed above, and under
13     either standard she is liable for willful failure to timely file an FBAR for tax
14     year 2008.
15                                      V. Conclusion
16           Based on the foregoing, the United States is entitled to summary
17     judgment against Fariba Cohen because she willfully failed to timely file an
18     FBAR for tax year 2008.
19
20                                        Respectfully submitted,
21                                        NICOLA T. HANNA
                                          United States Attorney
22                                        THOMAS D. COKER
                                          Assistant United States Attorney
23                                        Chief, Tax Division
24
25     Dated: November 15, 2019           /s/
                                          GAVIN GREENE
26                                        Assistant United States Attorney
                                          Attorneys for the United States of America
27
28
                                               25
